DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 06/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 52, Applicant argued Tenny and Tseng fail to disclose at least the amended claim features "on condition that subscription information ...". That is, none of Tenny and Tseng have any teachings related to subscription information, and furthermore, rarely make any disclosures regarding subscription or subscriber features. This, it is obvious that the cited references fail to teach features of the present application.
The Examiner respectfully submits that in Tenny, [0032] the mobile stations (UEs) are subscribers to the network, and [0074]: “The identifiers of the candidate relay UEs may be actual UE identifiers, such as temporary mobile subscriber identities (TMSI)”, thus the candidate relay UEs sent by the eNB are subscribed to the eNB and authorized by the eNB to act as relay for the RD (remote device). 
3.	Applicant’s arguments with respect to Tseng reference being not a prior art, have been fully considered and are persuasive.  The Tseng reference has been removed. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claims 52, 54, 58-60, 63-64 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) in view of Jung et al. “Jung” (US Pub 2018/0152986 A1) and Wu et al. “Wu” (US Pub 2019/0069247 A1). 
For claim 52, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and a second WTRU, the method comprising: 
transmitting to a network node (figure 9, eNB 915) an attachment request, the attachment request including information indicating that the first WTRU (the remote device RD) is requesting relaying service ([0047]: The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); 
on condition that subscription information associated with any of the first WTRU and the at least one second WTRU indicates that the at least one second WTRU is authorized to act as a relay for the first WTRU ([0032], [0074]: “The identifiers of the candidate relay UEs may be actual UE identifiers, such as temporary mobile subscriber identities (TMSI)”, thus the candidate relay UEs sent by the eNB are subscribed to the eNB and authorized by the eNB to act as relay for the RD), receiving, from the network node, in response to the attachment request, an attachment response eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915); and (2) information indicating that the at least one second WTRU is authorized to act as a relay node for the first WTRU in D2D communications (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers… RD 905 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 915.  The instructions and parameters of the attachment response as an indication that the included identifier X is permitted/authorized by the eNB for relaying communication). 
However Tenny does not particularly mention the attachment request including information indicating at least one second WTRU that is identified by the first WTRU during a relay WTRU discovery process performed by the first WTRU, and the attachment response includes the at least one second WTRU.
This teaching is disclosed by Jung (Figure 19: S182 and S183 indicating at least one second WTRU (relay UEs) that is identified by the first WTRU (remote UE) during a relay WTRU discovery process performed by the first WTRU, in S184 and S185 the attachment response includes the at least one second WTRU (relay UEs), [0336]-[0342]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
However Tenny in combination with Jung does not explicitly mention information indicating that the first WTRU is capable of being a remote WTRU. 
This teaching is disclosed by Wu (Abstract, figure 7, “reporting information including an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports sidelink communication and/or non-3GPP communication with the relay UE”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tenny as modified by Jung as to include the remote UE capability for improving relaying service management.  
For claim 54, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 52, Tenny discloses wherein the network node is a Mobility Management entity (MME) ([0037], [0072], network entity for relaying control). 
For claim 58, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 52, Jung discloses further comprising: performing the relay WTRU discovery process to discover the at least one second WTRU (Jung: Fig. 19, [0336]-[0342]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Jung and Wu as to perform discovery for improving accuracy in selection of candidate relay UEs.   

For claim 60, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 59, Tenny discloses wherein the selecting comprises selecting based on at least one measurement over a PC5 connection during the discovery process ([0034] PC5; [0049]: “the RD may infer that a potential relay UE is in the vicinity of the RD based on the signal strength of the measured signals exceeding a threshold”).   
For claim 63, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 60, Tenny discloses wherein the selection is further a function of a preference in an application layer ([0050]: “the RD selects a relay UE that does not have the strongest measurement if the relay UE selected is indicated by the eNB as a relay UE that is willing to provide relay services”). 
For claim 64, see response to claim 52, Tenny further discloses (Abstract, figures 11 and 12, [0082], [0083]) a first Wireless Transmit/Receive Unit (WTRU) comprising circuity, including a transmitter ([0083]), a receiver ([0083]), a processor and memory ([0082], [0083], figures 11 and 12). 
For claim 67, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and a second WTRU, the method comprising: 
The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); 
receiving, in response to the indication, a response including an identity of at least one second WTRU that is associated with the first WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915) and authorized to act as a relay node for D2D communications with the first WTRU (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers.  It’s authorized as assigned/permitted by the eNB).  
Tenny does not mention performing a D2D discovery process to discover other WTRUs in the vicinity of the first WTRU that are potential relay nodes for the first WTRU for D2D communications; and transmitting to the network node a list of the WTRUs discovered in the vicinity of the first WTRU; the at least one second WTRU being one of the WTRUs in the list transmitted by the first WTRU. 
In the same field of endeavor, Jung (Abstract, figure 19, [0336]-[0343]) discloses performing a D2D discovery process to discover other WTRUs in the vicinity of the first WTRU that are potential relay nodes for the first WTRU for D2D communications (figure 19 step S182); and transmitting to the network node a list of the WTRUs discovered in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as to perform discovery initially for improving accuracy in selection of candidate relay UEs.   
However Tenny in combination with Jung does not particularly mention the indication that the first WTRU is capable of being a remote WTRU for purposes of D2D communications.
This teaching is disclosed by Wu (Abstract, figure 7, “reporting information including an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports sidelink communication and/or non-3GPP communication with the relay UE”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tenny as modified by Jung as to include the remote UE capability for improving relaying service management.  
For claim 68, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Tenny discloses wherein the indication and RACH preambles are included in an attachment request ([0047]: The RD sends a RACH request with the RACH preamble and with a relaying indicator set). 
Jung (figure 19, [0336]-[0343]) discloses initially discovering the list of candidate relay UEs for establishing relaying service.  
an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports sidelink communication and/or non-3GPP communication with the relay UE.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, as to transmit the list of candidate relay UEs with the attachment request for compact communication.    
For claim 69, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Tenny further discloses wherein the network node is a Mobility Management Entity (MME) ([0037], [0072], network entity for relaying control). 

9.	Claims 55, 57, 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung and Wu above, further in view of Nair (US Pub 2018/0020442 A1). 
For claim 55, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 52, but fails to disclose wherein the attachment response includes security information for communications between the first WTRU and the at least one second WTRU. 
	In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 

For claim 57, Tenny in combination with Jung, Wu and Nair substantially teaches the limitation in claim 55, Nair further discloses wherein the security information comprises an encryption key for use by the first WTRU in communications with the second WTRU (Nair: [0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Jung, Wu and Nair as to improve security communication.  
For claim 66. The method of claim 64, see response to claim 55.  
For claim 70, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 68, but fails to disclose wherein the response includes security information for communication between the first WTRU and the at least one second WTRU. 
In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 
.  

10.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung, Wu and Nair above, further in view of Kim et al. “Kim” (US Pub 2020/0100088 A1).  
For claim 56, Tenny in combination with Jung, Wu and Nair substantially teaches the limitation in claim 55, but fails to disclose wherein the security information comprises a signature associated with the at least one second WTRU. 
In the same field of endeavor, Kim discloses security communication comprises a signature associated with at least one second WTRU in one-to-one communication ([0190], [0220], [0345]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Tenny as modified by Jung, Wu and Nair as to improve security communication.  

11.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung and Wu above, further in view of Ohtsuji et al. “Ohtsuji” (US Pub 2019/0036595 A1).  

In the same field of endeavor, this teaching is disclosed by Ohtsuji ([0107]: the relay selecting entity (e.g., the remote UE 1, the base station 3, or the D2D controller 5) takes into account a load on each relay UE 2 in the relay selection for the remote UE 1. A load on each relay UE 2 may be the number of remote UEs 1 connected to this relay UE 2 (i.e., communicating with this relay UE 2)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Jung and Wu as to select the best path for improving signal communication. 
For claim 62, Tenny in combination with Jung, Wu and Ohtsuji substantially teaches the limitation in claim 61, Ohtsuji further discloses wherein the current load is a function of a number of WTRUs currently using the respective second WTRU as a relay node for D2D communications (Ohtsuji: [0107]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Jung, Wu and Ohtsuji as to select the best path for improving signal communication. 

71 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung and Wu above, further in view of Vutukuri et al. “Vutukuri” (US Pub 2018/0124674 A1). 
For claim 71, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Jung discloses wherein the at least one second WTRU comprises a plurality of WTRUs (Jung: [0336]-[0343], figure 19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Jung and Wu as to perform discovery initially for improving accuracy in selection of candidate relay UEs.   
Tenny in combination with Jung and Wu does not mention wherein the response from the network node includes a ranking of the plurality of second WTRUs.  
In the same field of endeavor, this teaching is disclosed by Vutukuri (figure 8, [0128]: “the network may indicate a subset of relays, or otherwise, a ranked list of relays”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vutukuri into the art of Tenny as modified by Jung and Wu as to optimize selection of the candidate relay UEs.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
/Rui Meng Hu/
R.H./rh
August 12, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643